              Case 1:21-cv-10981-WGY Document 12 Filed 07/06/21 Page 1 of 5



                              UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF MASSACHUSETTS

                                                      )
    GEORGE ARTEM,                                     )
                                                      )
              Plaintiff,                              )
                                                      )
    v.                                                )
                                                      )      Civil Action No. 1:21-cv-10981-WGY
    NEW ENGLAND LAW | BOSTON and
                                                      )
    SCOTT BROWN, in his official capacity as
                                                      )
    President and Dean,
                                                      )
              Defendants.                             )
                                                      )

                                DEFENDANTS’ MOTION TO DISMISS

             Pursuant to Fed. R. Civ. P. 8(a)(2) and 12(b)(6), Defendants New England Law | Boston

(“New England Law”) and Scott Brown, in his official capacity as President and Dean of New

England Law, (“Dean Brown”), through their undersigned counsel, hereby move this Honorable

Court to dismiss Plaintiff George Artem’s (“Mr. Artem”) complaint (ECF No. 1) (the

“Complaint”) in its entirety. As grounds for this Motion, New England Law and Dean Brown state

as follows:

             This is another in a string of lawsuits brought by students challenging policies implemented

by colleges, universities, and other institutions of higher education designed to respond to the

global COVID-19 pandemic while continuing to provide students excellent education. Here, Mr.
         1
Artem seeks to challenge New England Law’s precautions against the spread of the virus within



1
  While Mr. Artem is not represented by an attorney in this action, he is no ordinary pro se litigant.
In fact, he has a long history of pro se litigation. See North Dakota v. Artem, No. 1:17-cr-059, 2017
WL 921843 (D.N.D. Mar. 8, 2017) (remanding to state court Mr. Artem’s prosecution for criminal
trespass following his attempt to remove prosecution to federal court); Artem v. North Dakota, No.
C17-0798RSM, 2017 WL 11553485 (D. Wash. Jul. 10, 2017) (dismissing complaint seeking
“federal intervention into an ongoing state criminal dispute” concerning criminal charges pending
in North Dakota against Mr. Artem); Artem v. King Cnty. Dep’t. of Adult & Juvenile Detention, 8


105728\000028\3845468
          Case 1:21-cv-10981-WGY Document 12 Filed 07/06/21 Page 2 of 5




its community: first, New England Law’s penultimate policy (announced in late May 2021), which

mandated masking and social distancing for all students, faculty, and staff on campus who have

not been vaccinated against COVID-19, and second, its current policy (announced in late June

2021), which mandates students returning to campus must be vaccinated, unless the student
                                                         2
receives an exemption on medical or religious grounds.

        Only one cause of action – breach of contract – is readily discernable from Mr. Artem’s

Complaint. His claim seems to be that New England Law’s COVID-19 precautions breach the

terms of a scholarship Mr. Artem contends was “unconditional.” This claim fails as a matter of

law. First, in accepting the scholarship, Mr. Artem explicitly agreed to stipulations and

requirements, including that he would abide by New England Law’s policies. Second, Mr. Artem

separately and explicitly agreed in writing to abide by New England Law’s COVID-19 policy,

which he was on notice would be updated as information became available and new guidance from

authorities issued. Third, New England Law has the legal right to implement policies to protect

the health and safety of the entire New England Law community – up to and including mandating

masking, social distancing, and/or COVID-19 vaccination. Mr. Artem cannot make a colorable

breach of contract claim, and so his Complaint should be dismissed.




Wash. App. 2d 1046 (2019) (affirming dismissal of complaint alleging $150 million in damages
from psychiatric treatment provided by the State of Washington following Mr. Artem’s arrest for
attempted second-degree kidnapping of an eight-year-old girl, rev. denied, 193 Wash. 2d 1038
(Wash. 2019), cert. denied, 140 S. Ct. 1123 (2020).
2
  Mr. Artem’s Complaint, which he has not amended, does not reference New England Law’s
current policy (requiring vaccination), however, his Amended Motion for Injunctive Relief (ECF
No. 9), challenges this new policy along with New England Law’s prior policy. For this reason,
New England Law addresses his challenges to both policies in its motion – in any event, the
outcome is the same: Mr. Artem has no viable cause of action.

                                               2
105728\000028\3845468
          Case 1:21-cv-10981-WGY Document 12 Filed 07/06/21 Page 3 of 5



                                                                                               3
        The remainder of Mr. Artem’s Complaint leaves New England Law and Dean Brown (and

the Court) to guess as to the nature of his claims. This, itself, merits dismissal under Fed. R. Civ.

P. 8(a)(2). Further, as explained in Defendants’ Memorandum in Support, Mr. Artem’s references

in his Complaint to discrimination and “disregard of informed consent by omission” do not state

or even allude to viable legal claims.

        On June 25, 2021, Mr. Artem filed a Petition for Injunctive Relief (ECF No. 8) (the

“Petition”) and, on July 2, 2021, Mr. Artem filed an Amended Motion for Injunctive Relief (ECF

No. 9) both of which seem to supplement his Complaint with the assertion of constitutional claims

under the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution. He also at

least references Title IX. These claims, even if they were stated in Mr. Artem’s Complaint,

likewise fail. With respect to the Fourth, Fifth, and Fourteenth Amendments, New England Law

is not a state actor or acting under color of state law, and so Mr. Artem cannot state those

constitutional claims against it – a point Mr. Artem seems to concede. With respect to Title IX,

nowhere does Mr. Artem allege that he is being subject to discrimination based on his sex. Indeed,

the purported discrimination he alleges relates to his vaccination status and/or his willingness to

wear a mask and social distance. This is far outside the purview of Title IX.

        Because the Complaint, as supplemented by the Petition, does not state a legally cognizable

claim, it should be dismissed.



        WHEREFORE, and as explained further in the concurrently filed Memorandum in

Support, Defendants New England Law | Boston and Scott Brown, in his official capacity as


3
  Mr. Artem does not make any allegations or state any claims against Dean Brown that are separate
from those against New England Law. Because the Complaint fails against New England Law, it
similarly fails against Dean Brown.

                                                 3
105728\000028\3845468
          Case 1:21-cv-10981-WGY Document 12 Filed 07/06/21 Page 4 of 5




President and Dean of New England Law | Boston, respectfully request that this Court dismiss the

Complaint in its entirety pursuant to Fed. R. Civ. P. 8(a) and 12(b)(6).

                             LOCAL RULE 7.1 CERTIFICATION

        Undersigned counsel hereby certifies that, on Wednesday, June 30, 2021, he and Michael

Thompson, both counsel for the Defendants, conferred telephonically with Plaintiff George Artem

in advance of the filing of this motion. Despite their good faith attempt, the parties were unable to

resolve or narrow the issues presented in this motion.



                                                      Respectfully submitted,

                                                      NEW ENGLAND LAW | BOSTON and
                                                      SCOTT BROWN, in his official capacity as
                                                      President and Dean,

                                                      By their attorneys,


                                                             /s/ Daniel S. Tarlow
                                                      Walter B. Prince (BBO # 406640)
                                                      Daniel S. Tarlow (BBO # 552920)
                                                      Laurie F. Rubin (BBO # 564947)
                                                      Michael Thompson (BBO # 673497)
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, Massachusetts 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100
                                                      wprince@princelobel.com
                                                      dtarlow@princelobel.com
                                                      lrubin@princelobel.com
                                                      mthompson@princelobel.com

Dated: July 6, 2021




                                                 4
105728\000028\3845468
          Case 1:21-cv-10981-WGY Document 12 Filed 07/06/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and copies will be sent

by electronic mail to those indicated as non-registered participants and to Plaintiff George Artem

(georgeartem1@outlook.com) on July 6, 2021.

                                                     /s/ Daniel S. Tarlow
                                              Daniel S. Tarlow




                                                 5
105728\000028\3845468
